Me. Justice Sulzbaciier
delivered-the. following opinion of the court.
This is an appeal from the District Court of Arecibo in a criminal case for assault with intent to commit violence, prosecuted against Manuel Lorenzo Viruet. The accused was duly tried by the court without the intervention of a jury, and sentenced by a majority vote to one year of imprisonment at hard labor in the penitentiary, and to pay a fine of two hundred dollars, with costs, and in case of failure to pay said fine and costs,- to suffer one day of imprisonment for *183every dollar remaining unpaid. From this sentence the defendant, Yiruet, took an appeal to this court, praying that the sentence of the District Court of Areciho he reversed. The Code of Criminal Procedure provides that either party in a criminal action amounting to felony, may appeal to the Supreme Court, provided the appeal is based on a question of law alone. Such questions of law may arise from various causes, among these the admission of improper evidence, or rejection of proper'evidence at the trial; but for the purposes of. a review by the Supreme Court, exceptions must be taken during the trial and specified in a bill of exceptions duly signed by one of the judges, as provided by the Code of Criminal Procedure, and such bill of exceptions should form part of the record forwarded to this court; and one of the parties may also cause all the evidence taken in the District Court during the trial, to form part of the bill of exceptions. A bill of exceptions, according to commentators, is “a written statement of objections ma'de to the ruling of a court upon a point of law, made by a party to the cause, and properly certified by the judge or court who made the ruling.” The object of a bill of exceptions is to put the ruling objected to upon record for the information of the court having cognizance of the cause on appeal. In the present case there is no bill of exceptions, for which reason this court is unable to determine whether any improper evidence has been admitted or proper evidence rejected, nor can it decide as to whether or not the evidence taken justifies the sentence of the trial court, which sentence must be presumed to be just so long as the contrary is not proven. Errors appearing on the record are not required to be presented by means of a bill of exceptions, but may be presented to the court in the notice of appeal, or the court may, on its own motion, reverse or modify a judgment if any error appears on the record. In this case the appellant has not pointed out any error contained in the record; but the court finds that in the judgment the appellant is sentenced to one day of imprisonment for every *185dollar of the fine and costs which he fails to pay. In sentencing the accused to one day of imprisonment for every dollar of the costs, the District Court of Arecibo has committed an error. This question has been disposed of by the decision of this court to the effect that in default of payment of costs, no imprisonment could be imposed. I am therefore of opinion that so much of the sentence of the District Court of Arecibo, in this case, as refers to imprisonment for failure to pay .costs should be reversed, and that the same must be affirmed with respect to the other resolutions contained therein.
Judgment was entered in accordance with the foregoing opinion.
Chief Justice Quinones and Justices Hernández and MacLeary, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.